Case: 1:18-cv-00753-SJD-KLL Doc #: 71 Filed: 08/17/21 Page: 1 of 2 PAGEID #: 2462



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

 NICHOLAS K. MERIWETHER,
                                Plaintiff,
                     v.                            Case No: 1:18-cv-00753-SJD
 THE TRUSTEES OF SHAWNEE STATE                   THE HONORABLE SUSAN J. DLOTT
 UNIVERSITY, et al.,
                        Defendants.

                      NOTICE OF WITHDRAWAL OF CO-COUNSEL
      Pursuant to S.D. Ohio Civ. R. 83.4(d), please take notice that Jonathan

Larcomb hereby withdraws as co-counsel of record for the Plaintiff in the above-

referenced action. Mr. Larcomb has undergone a change in employment status which

renders him ineligible to continue to represent the Plaintiff in this matter. This

withdrawal is made with the client’s knowledge and consent. Travis C. Barham,

David C. Cortman, Tyson C. Langhofer, and Thomas W. Kidd, Jr. will remain as

counsel for the Plaintiff.

   Respectfully submitted this 17th day of August, 2021,


 /s/ Travis C. Barham
 DAVID A. CORTMAN*                                THOMAS W. KIDD, JR.
 Georgia Bar No. 188810                           Ohio Bar No. 0066359
 TRAVIS C. BARHAM*                                KIDD & URLING, LLC
 Arizona Bar No. 024867                           8913 Cincinnati-Dayton Road
 Georgia Bar No. 753251                           West Chester, Ohio 45069
 ALLIANCE DEFENDING FREEDOM                       Telephone: (513) 733–3080
 1000 Hurricane Shoals Rd. NE, Ste. D-1100        Facsimile: (513) 577–7393
 Lawrenceville, Georgia 30043                     tkidd@kiddurlinglaw.com
 Telephone: (770) 339–0774
 Facsimile: (770) 339–6744                        TYSON C. LANGHOFER*
 dcortman@ADFlegal.org                            Virginia Bar No. 95204
 tbarham@ADFlegal.org                             ALLIANCE DEFENDING FREEDOM
                                                  20116 Ashbrook Place, Ste. 250
                                                  Ashburn, Virgnia 20147
 * Admitted pro hac vice                          Telephone: (571) 707–4655
                                                  Facsimile: (571) 707–4656
 Attorneys for Plaintiff                          tlanghofer@ADFlegal.org




                                             1
Case: 1:18-cv-00753-SJD-KLL Doc #: 71 Filed: 08/17/21 Page: 2 of 2 PAGEID #: 2463



                            CERTIFICATE OF SERVICE
   I hereby certify that on the 17th day of August 2021, I filed a true and accurate

copy of the foregoing document with the Clerk of Court using the CM/ECF system,

which automatically sends an electronic notification to the following attorneys of

record:
RORY P. CALLAHAN                                  BENJAMIN G. STEWART
Principal Assistant Attorney General              PAUL R. KERRIDGE
Employment Law Section                            Keating Muething & Klekamp PPL
ANNA M. SEIDENSTICKER                             One East Fourth Street, Suite 1400
Principal Assistant Attorney General              Cincinnati, Ohio 45202
Employment Law Section                            Telephone: (513) 579-6400
30 East Broad Street, 23rd Floor                  Facsimile: (513) 579-6457
Columbus, Ohio 43215                              bgstewart@kmklaw.com
Telephone: (614) 644–7257                         pkerridge@kmklaw.com
Facsimile: (614) 752–4677
Rory.Callahan@ohioattorneygeneral.gov
Anna.Seidensticker@ohioattorneygeneral.gov
elsreview@ohioattorneygeneral.gov

                             Attorneys for Defendants



ADAM G. UNIKOWSKY                                 SHANNON P. MINTER
JENNER & BLOCK LLP                                ASAF ORR
1099 New York Avenue, NW                          CHRISTOPHER F. STOLL
Suite 900                                         NATIONAL CENTER FOR LESBIAN
Washington, DC 20001                              RIGHTS
Telephone: (202) 639–6000                         870 Market Street Suite 370
Facsimile: (202) 639–6066                         San Francisco, California 94102
aunikowsky@jenner.com                             Telephone: (415) 392–6257
                                                  Facsimile: (415) 392–8442
                                                  sminter@nclrights.org
                                                  aorr@nclrights.org
                                                  cstoll@nclrights.or


                   Attorneys for Proposed Defendant-Intervenors


Respectfully submitted on this the 17th day of August 2021.

                                             /s/ Travis C. Barham
                                             Travis C. Barham
                                             Attorney for Plaintiffs




                                         2
